The indictment does not show authentication as provided by Code 1907, § 7300, which reads:
"The concurrence of at least twelve grand jurors is necessary to find an indictment; and when so found, it must be indorsed 'a true bill' and the indorsement signed by the foreman."
For the failure of the indictment to bear this necessary indorsement, it is not a valid indictment and will not support a judgment of conviction. This identical question has been decided, as here, in the following cases: Memory McMullen v. State, ante, p. 504, 86 So. 175; Whitley v. State, 166 Ala. 42,52 So. 203; Bilbo v. State, 1 Ala. App. 74, 55 So. 927; Banks v. State, 13 Ala. App. 41, 69 So. 242; Smiley v. State, 11 Ala. App. 67, 65 So. 916; Joyner v. State, 78 Ala. 448; Wilson v. State, 128 Ala. 17, 24, 29 So. 569; Coburn v. State, 151 Ala. 100, 44 So. 58, 15 Ann. Cas. 249.
No valid indictment having been shown, it is unnecessary to consider other questions presented.
Reversed and remanded.